Citation Nr: 0901100	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for type 2 diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision rendered by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
type 2 diabetes mellitus with an evaluation of 20 percent 
effective July 9, 2001.  

In a December 2008 Written Brief Presentation, the veteran's 
representative raised a claim for special monthly 
compensation based on the loss of use of a creative organ, 
asserting that the veteran has erectile dysfunction secondary 
to his service-connected diabetes mellitus.  This matter is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence of record indicates that 
the veteran's type 2 diabetes is manifested by use of 
insulin, oral medication and diet restriction.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the veteran's 
claim for an increased evaluation, a letter dated June 2003 
was furnished the veteran in accordance with the notice 
provisions of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
applies equally to all five elements of a service connection 
claim.  Id.

In the VCAA letter of June 2003 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



However, the Board also acknowledges a recent decision from 
the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

Such specific notice was not provided to the veteran.  Thus, 
there is presumed prejudicial error.  However, in Sanders, 
the Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant. It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.

In this case, the veteran was provided pertinent information 
essentially in accordance with Vazquez-Flores in a letter 
dated in June 2003.  The veteran was informed of the 
necessity of providing medical or lay evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

Further, the veteran demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
arguments presented by the claimant and his representative 
were tailored to the pertinent symptoms of diabetes mellitus 
as related to the diagnostic criteria.  They submitted 
supporting evidence and addressed how evidence in this case 
supported the award of a higher rating.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case because the veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and because VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case and 
supplemental statement of the case and the claimant was told 
why a higher rating was not warranted under that criteria.  
Therefore, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889.

Further, although the June 2003 notice does not comport with 
the requirements of Dingess/Hartman, supra, with respect to 
the assignment of effective dates, because the Board's 
decision herein denies the claim for an increased rating, no 
other disability rating or effective date is being, or will 
be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The veteran's service medical records, and VA treatment 
records have been obtained to the extent possible.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was 
provided VA examinations in August 2002 and July 2003.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, is assigned a 100 
percent disability rating.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  Id. 

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent evaluation.  Id.  

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  Id at Note 
(1).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.  

The veteran contends that his diabetes is more severe than 
the assigned 20 percent disability rating.  He reported that 
he now takes insulin in addition to oral medication to 
control his blood sugar, and that both his diet and 
activities are restricted due to his diabetes.

In August 2002, the veteran was afforded a VA diabetes 
examination.  The examiner noted that the veteran was 
noncompliant in regard to dietary therapy and had no symptoms 
of the disease except for some frequency of urination.  His 
appetite was fair and his weight was increasing.  The veteran 
reported no complications.  Physical examination showed the 
abdomen was slightly obese.  The diagnosis was type 2 
diabetes mellitus with no activity restriction and no 
complications.

2003 VA outpatient records indicate the veteran was educated 
on how to control his diabetes through diet and exercise.

In July 2003, the veteran was afforded a VA diabetes 
examination.  The veteran reported a significant change in 
his diabetes in that his oral medications did not control his 
blood sugars and he was now required to use insulin.  The 
examiner noted that obesity and inability to follow a diet 
contributed to his inability to control his blood sugar.  
Medications were one injection each night and oral 
medication.  The examiner noted no diabetic symptoms and that 
the urinary frequency problem noted at the last examination 
had improved.   The veteran was overweight, but was found 
healthy otherwise.  He stood 66 inches tall and weighed 246 
pounds.  Examination of the abdomen revealed that it was 
obese with no apparent internal abnormality.  The diagnosis 
was mild type 2 diabetes.  The examiner concluded that the 
diabetes was aggravated by obesity and there was no need to 
restrict the veteran's physical activities.

The Board notes the argument set forth by the veteran's 
representative contending that the July 2003 VA examiner's 
use of the pronoun "the" in his statement, "the erectile 
dysfunction is not a problem" indicates that the veteran 
currently has erectile dysfunction which may or may not be a 
symptom of his diabetes.  The Board refutes this argument 
because there is no competent medical evidence of record of 
an erectile dysfunction condition and there is no evidence 
that such condition is a symptom of the veteran's diabetes.  
In the 2003 VA examination, the examiner specifically stated 
"the veteran has no symptoms as a result of diabetes."  See 
July 2003 VA examination; see also August 2002 VA 
examination.  The Board points out that the examiner 
acknowledged improvement in prior symptoms of diabetes and 
then went on to discuss physical findings regarding 
cholesterol levels and erectile dysfunction.  Furthermore, 
the competent medical evidence of record is negative for any 
complaints, treatment or diagnosis of erectile dysfunction.  
Based on a comprehensive review of the VA examination report, 
it appears that the use of the pronoun "the" placed before 
"erectile dysfunction" is likely a typographical error.  To 
the extent that it is not, the Board has referred the issue 
of the veteran's entitlement to special monthly compensation 
for loss of use of a creative organ to the RO for appropriate 
action.  Moreover, even if the examiner's language could be 
construed to mean the veteran has an erectile dysfunction 
condition, other than special monthly compensation, the 
Rating Schedule does not provide for a separate compensable 
schedular rating for such symptomatology alone which the 
Board notes has not been linked by competent medical evidence 
to the veteran's diabetes mellitus.  See also 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2008) (requiring penis 
deformity with loss of erectile power).

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

The evidence of record shows the veteran requires daily 
insulin injections and has been placed on a restricted diet.  
See VA outpatient records; VA examinations.  However, with 
respect to regulation of activity (defined in the schedular 
criteria as avoidance of strenuous occupational and 
recreational activities), no health care provider has 
suggested that any of the veteran' activities be limited.  In 
fact, the July 2003 VA examiner stated there was no need to 
restrict the veteran's physical activities.  Furthermore, in 
an April 2003 VA diabetes class, the veteran was educated on 
how to control his blood sugar through activity and exercise.  
Topics covered included exercise benefits, how to start an 
exercise program, and types of exercise.  Although the 
veteran contends that there are certain activities he cannot 
do, the medical records are absent for regulation of activity 
due to service-connected diabetes mellitus.  All three 
criteria for the assignment of a 40 percent disability rating 
are not met; therefore, the higher rating may not be awarded.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran is entitled to staged ratings for his diabetes. 
 However, upon review of all the evidence of record, the 
Board finds that at no time during the pendency of the claim 
and since the effective date of the grant of service 
connection has the veteran's diabetes been more or less 
disabling than is reflected in the evaluation assigned.  

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the veteran's 
service-connected diabetes mellitus is not warranted. The 
benefit sought on appeal is accordingly denied.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected diabetes mellitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


